Dismissed and Memorandum Opinion filed July 22, 2004








Dismissed and Memorandum Opinion filed July 22, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00505-CV
____________
 
CAROLYN D. FAVER, Appellant
 
V.
 
B & W PAINT CONTRACTORS, INC., Appellee
 

 
On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 00-53889-A
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from an order granting appellee=s motion for summary judgment signed
July 21, 2003, and made final by a severance order signed March 17, 2004.  After the denial of appellant=s motion for new trial, appellant
filed a notice of appeal on May 14, 2004.
On July 15, 2004, appellant filed a motion to dismiss the
appeal because she no longer desires to appeal. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM




Judgment rendered and Memorandum
Opinion filed July 22, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.